United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1682
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                             Brett Allan Corrigan, Jr.

                                   Defendant - Appellant
                                 ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                 ____________

                          Submitted: February 15, 2021
                              Filed: July 27, 2021
                                 ____________

Before SMITH, Chief Judge, ARNOLD and STRAS, Circuit Judges.
                              ____________

STRAS, Circuit Judge.

       Brett Corrigan, Jr. received a mandatory-minimum sentence of 60 months in
prison. The question presented here is simple: can Corrigan appeal an enhancement
when, no matter what we decide, his sentence cannot get any shorter? We conclude
that the answer is no, so we dismiss his appeal.
      Based on his involvement in a large-scale drug-trafficking operation, Corrigan
pleaded guilty to conspiracy to distribute at least 100 kilograms of a mixture or
substance containing marijuana. See 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(vii), 846. At
sentencing, the district court1 gave him a two-level enhancement for possessing a
dangerous weapon, which yielded an advisory range of 60 to 71 months in prison.
See U.S.S.G. § 2D1.1(b)(1); United States v. Peters, 524 F.3d 905, 907 (8th Cir.
2008) (per curiam). The quirk here is that the sentence he received, 60 months in
prison, is also the mandatory minimum. See 21 U.S.C. § 841(b)(1)(B)(vii).

       As may be evident by now, nothing we do here will affect Corrigan’s
sentence, meaning that we lack the ability to “provide . . . any effectual relief.”
Uzuegbunam v. Preczewski, 141 S. Ct. 792, 796 (2021). Win or lose, it makes no
difference—his sentence will remain 60 months because of the mandatory
minimum. In jurisdictional terms, Corrigan “‘lack[s] a cognizable interest in the
outcome,’” which means that there is no longer “a [live] case or controversy under
Article III.” Brazil v. Ark. Dep’t of Hum. Servs., 892 F.3d 957, 959 (8th Cir. 2018)
(quoting Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013)).

       In fact, any live controversy over the enhancement ended the moment the
district court gave him a 60-month prison sentence. At that point, enhancements and
reductions no longer mattered because a decreased offense level could not drive his
sentence any lower. See Peters, 524 F.3d at 907 (explaining that the Sentencing
Guidelines “set[] the bottom of the guidelines range at the statutory mandatory
minimum when it would otherwise be below the mandatory minimum”). Corrigan
himself recognizes the problem when he admits in his brief that “the application of
the weapon enhancement may not affect the length of [his] prison sentence.” In
short, as far as the length of the sentence is concerned, the issue Corrigan has raised


      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
                                         -2-
is moot. See United States v. Williams, 216 F.3d 611, 615 (7th Cir. 2000)
(concluding that a sentencing challenge was moot in similar circumstances); United
States v. Thornton, 444 F.3d 1163, 1168 (9th Cir. 2006) (same); United States v.
Payton, 405 F.3d 1168, 1172 (10th Cir. 2005) (same).

       Corrigan makes a halfhearted attempt to keep the controversy alive by
suggesting that the enhancement could have the collateral consequence of making
him ineligible for in-prison drug treatment. See Spencer v. Kemna, 523 U.S. 1, 7
(1998) (discussing the collateral-consequences exception to mootness). Even
assuming that this sort of collateral consequence would be enough to overcome
mootness, we have nothing more than speculative statements from counsel on this
point. Cf. Exeter Bancorporation, Inc. v. Kemper Sec. Grp., Inc., 58 F.3d 1306,
1312 n.5 (8th Cir. 1995) (“[S]tatements of counsel are not evidence . . . .” (alteration
in original) (quotation marks omitted)). And speculation alone does not allow us to
“retain[] jurisdiction over a moot case.” McCarthy v. Ozark Sch. Dist., 359 F.3d
1029, 1036 (8th Cir. 2004).
                        ______________________________




                                          -3-